EXHIBIT 10.1

     REVISED AND RESTATED SIXTH AMENDMENT TO THE
INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT

This Sixth Amendment to the Independent Contractor Consultancy Agreement (the
“Sixth Amendment”), previously made and entered into by and between Ross Stores,
Inc. (the “Company”) and Norman A. Ferber (the “Contractor”) on February 14,
2006, is hereby revised and restated to read in full as follows:

For the purposes of this agreement, the “Company” includes subsidiaries, parents
and affiliates of Ross Stores, Inc. The Company and Contractor previously
entered into an Independent Contractor Consultancy Agreement that originally
became effective February 1, 2000 and continued in effect until January 31,
2001. The original Consultancy Agreement was extended from February 1, 2001
until January 31, 2006 through five successive Amendments to the Consultancy
Agreement (together, the “Consulting Agreement”). It is now the intention of the
Company and the Contractor to further amend the Consulting Agreement as set
forth below. Accordingly, the Company and the Contractor now agree as follows:

      A.       Amendments.     Paragraph 2.3, will be added as follows:     2.3 
    Life Insurance. Within 30 days of the execution of this Revised and Restated
Sixth Amendment (or within 30 days of subsequent notice from Contractor of
additional required amounts), Company will pay to Contractor the amount
necessary to cover the aggregate premiums for the three-year term of this Sixth
Amendment to purchase a policy of life insurance on the life of Contractor (the
policy will be issued for the benefit of the Norman A. Ferber and Rosine Ferber
2001 Insurance Trust or as otherwise designated by Contractor), with a death
benefit in the amount of $2,000,000 (the “Life Insurance Premium Benefit”); such
aggregate premium amount is currently estimated to be $24,450. In addition to
such sum, Company shall pay to Contractor at the same time as its payment of the
Life Insurance Premium Benefit an amount necessary to enable Contractor to
realize the Life Insurance Premium Benefit net of any federal, state and local
income tax liability attributable to such payments by the Company. For such
purpose, Contractor shall be deemed to pay federal, state and local income taxes
at the highest applicable marginal rates. Contractor will designate the
beneficiaries of such life insurance.     Paragraph 8.1, will be amended in its
entirety to read as follows:     8.1      Term. This Sixth Amendment is
effective as of February 1, 2006 (“Effective Date”) and will continue until
January 31, 2009 (“Consultancy Termination Date”). This Consulting Agreement is
renewable upon the mutual consent of both parties. The terms of such renewal
must be in writing and signed by both Company and Contractor.  

1

--------------------------------------------------------------------------------


      Paragraph 8.2 will be amended in its entirety to read as follows:  
8.2      Termination of Agreement Prior To The Consultancy Termination Date.
Other than as provided in subsection 8.4 below (“Termination Due to Death”),
Contractor shall receive the full annual fees specified in subsection 2.1 for
the duration of this Agreement or any renewal term, regardless of whether this
Agreement terminates prior to the Consultancy Termination Date, unless the
Agreement is terminated by Company for Cause or by Contractor without Good
Reason. For purposes of this Agreement, “Cause” shall mean Contractor’s breach
of sections 5 (“Confidentiality”) and 7 (“No Conflict of Interest”) and “Good
Reason” shall mean Company’s material breach of this Agreement.   Paragraph 8.4,
will be added as follows:   8.4      Termination Due to Death. In the event of
Contractor’s death, this Consulting Agreement will immediately terminate and no
further fees will be owed.   Paragraph 9.5, will be amended in its entirety to
read as follows:   9.5      Entire Agreement. This Sixth Amendment to the
Consultancy Agreement, along with the Fifth, Fourth, Third, Second and First
Amendments to the Consultancy Agreement and the original Consultancy Agreement
that became effective February 1, 2000, constitute the entire agreement between
the parties relating to this subject matter and all prior or contemporaneous
oral or written agreements concerning such subject matter, including relevant
terms from the parties’ prior Amended and Restated Employment Agreement and
subsequent amendments. The terms of the Sixth Amendment, and the surviving terms
of the prior amendments and the original Consultancy Agreement, will govern all
services undertaken by Contractor for Company beginning February 1, 2006 and
continuing until January 31, 2009, unless otherwise agreed in writing by the
parties.         B.       No Other Modifications.     Except as modified by this
Sixth Amendment, the original Consultancy Agreement that became effective
February 1, 2000 and the First, Second, Third, Fourth and Fifth Amendments
thereto shall remain in force and effect during the term of this Amendment.    
IN WITNESS WHEREOF, the parties have executed this Amendment.


                 Company:                   Contractor:     Ross Stores, Inc.
                  Norman A. Ferber   By:     By:       Name:     Title:      
Title:     Date:         Date:    

2

--------------------------------------------------------------------------------